In a proceeding, inter alia, to validate a petition designating Clarence Reynolds as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council from the 31st Council District, Clarence Reynolds appeals from a judgment of the Supreme Court, Queens County (Griffin, J.), dated August 13, 1993, which, at the request of the appellant’s attorney, dismissed the proceeding based on his failure to proceed to trial by a date and time specified in a stipulation of the parties.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from a judgment entered on the default of the appealing party (Eller v Eller, 116 AD2d 617, 618; CPLR 5511), or on his or her consent (Hatsis v Hatsis, 122 AD2d 111). Sullivan, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.